Case 1:13-cr-00184-SEB-DML Document 385 Filed 08/18/20 Page 1 of 1 PageID #: 1492




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:13-cr-00184-SEB-DML
                                                      )
  MATTHEW BERTRAM,                                    ) -05
                                                      )
                               Defendant.             )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and

  Recommendation that Matthew Bertram’s supervised release be revoked, pursuant to Title 18,

  U.S.C. §3401(i) and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

  §3583, the Court nunc pro tunc as of August 5, 2020 approves and adopts the Report and

  Recommendation as the entry of the Court, and orders a sentence imposed of imprisonment of

  four (4) months in the custody of the Attorney General or his designee, with no supervised

  release to follow.

         SO ORDERED.

                      8/19/2020
         Date: ______________________               _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana

  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office

  United States Marshal Service
